Exhibit 23.2 JOHN A. BRADEN & COMPANY, P.C. Members of the Texas Society of Certified Public Accountants Certified Public Accountants Members of PCPSSECPS Members of the American Institute of Certified Public Accountants Data Call Technologies 600 Kenrick Ste B-12 Houston, TX 77060 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in the current report of Data Call Technologies, Inc., on Form S-8, of our report dated March 30, 2010, with respect to the consolidated financial statements for the years ended December 31, 2009, and 2008. John A. Braden & Company, P.C. CPA Houston, TX June 1, 2010 Tel. 281 • 873 5005 • Fax 281 •873 5383 • 12941 Interstate 45 North • Suite 422 • Houston, Texas 77060 CPA
